Oliver, Chief Judge:
The appeals for reappraisement listed in schedule “A,” hereto attached and made a part hereof, have been submitted for decision upon the following stipulation of counsel for the parties hereto:
It is hereby stipulated as follows concerning the merchandise referred to below:
1) The merchandise covered by these appeals consists of sheathing felt imported from England, which is such or similar to the sheathing felt involved in US v. Morse, ARD 38, ARD 45, and therein held to be subject to appraisement upon the basis of export value. The record in said case is hereby incorporated herein.
2) Sheathing felt such or similar to the sheathing felt covered by these appeals was freely offered for sale for exportation to the United States in usual wholesale quantities and in the ordinary course of trade at the price stated below:
Per crate of 10 rolls of sheathing felt 25 yards Period of exportation long by 32 inches wide
January 26, 1953 to date £ 11-15-0
All less nondutiable charges as invoiced.
3) There was no higher foreign value during this period, and upon this stipulation the appeals enumerated on attached schedule may be deemed submitted, they being limited to Sheathing felt.
On the agreed facts I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the sheathing felt here involved, and that such value was 11.15.0 English currency per crate of 10 rolls, 25 yards long by 32 inches wide, less nondutiable charges, as invoiced.
Judgment will be entered accordingly.